Per Curiam:
The facts which the defendants seek to ascertain by this discovery and examination relate solely to matters upon which the plaintiff has the burden of proof before it can get any relief in this action. (Lawson v. Hotchkiss, 140 App. Div. 297.) The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.